DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2. 	Claims 1-6, 8, 10-13, 15 are pending wherein claims 1 and 10 are in independent form. 
3.	Claims 1-6, 8, 10-13, 15 have been amended.
4. 	Claims 7, 9, 14, 16, 17 have been canceled and therefore, duplicate claims warning is withdrawn.
Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.








Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 1, 4, 5, 8, 10, 13, 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Malkamaki et al (US 20200404740 A1, hereinafter referred to as Malkamaki).
		Re claim 1, Malkamaki teaches a method performed by a first integrated access and backhaul (IAB) node (IAB node 510/520) (Fig. 2-5, Abstract) in a wireless communication system, the Method comprising:
	(i) receiving, from a second IAB node (Source IAB node/Donor IAB node) via a radio link control (RLC) channel (logical channel associated with the LCID/signaling radio bearer), an adapt protocol data unit (PDU) (Control message including adaptation layer header) comprising a payload (data, Fig. 4) and specific information (CP field) informing the first IAB node that the adapt PDU comprises a radio resource control (RRC) message in at least part of the payload (CP field in the control message indicates an RRC message) (Fig. 2-5, Par 0025-0028, Par 0032-0035, Par 0046-0050, Par 0052-0054);
	(ii) receiving, by an adapt entity at a mobile terminated (MT) part of the first IAB node (UE part of the IAB node 510/520 including adaptation layer), the adapt PDU received via the RLC channel (UE part of the IAB node 510/520 processes the received control message at different layers including adaptation layer, RLC 
	(iii) determining, by the adapt entity at the MT part (UE part of the IAB node 510/520), that the RRC message in the payload is to be transferred to an RRC entity at the MT part based on the specific information (CP field in the control message indicates an RRC message) (Fig. 4-5, Par 0033, Par 0052-0054);
	(iv) transferring, by the adapt entity at the MT part (UE part of the IAB node 510/520), the RRC message (received control message) to the RRC entity at the MT part based on the determination to transfer (based on the CP field, the control message is transferred to the RRC layer) (Fig. 2-5, Par 0025-0028, Par 0032-0035, Par 0046-0050, Par 0052-0054); and
	(v) processing, by the RRC entity at the MT part, the RRC message (IAB node 510/520 updates various setting and configurations based on the received control message) (Fig. 2-3, Fig. 5, Par 0025, Par 0033, Par 0040-0041, Par 0048, Par 0053-0054).
		Claim 10 recites a first integrated access and backhaul (IAB) node performing the steps recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Re claims 4, 13, Malkamaki teaches that the payload is transferred from the adapt entity to the RRC entity (higher protocol layer above PDCP) while bypassing a packet data convergence protocol (PDCP) entity at the MT part of the first IAB node (Par 0050---“ In step 330, the network node may forward the received control message to a higher protocol layer. The higher protocol layer another layer above the PDCP layer”) (Fig. 3, Par 0035, Par 0047, Par 0049-0050, Par 0096, Par 0113).
		Re claim 5, Malkamaki teaches that a header of the adapt PDU comprises at least one of: a field set to a value to inform the first IAB node that the adapt PDU is a control PDU (CP, IND field, Fig. 4); a type identifier set to a value to identify a type of control information in the adapt PDU, the type informing a protocol related to the control information (CP field, Fig. 4); the specific information informing whether the payload is to be processed by the upper layer entity (CP field, Fig. 4); a source address of a source node that has generated the payload; a destination address of a destination node at which the payload terminates (destination identification field); quality of service (QoS) filed to inform a QoS requirement of the adapt PDU; or a sequence number for in-order delivery (Fig. 4, Par 0052-0054).
		Re claims 8, 15, Malkamaki teaches to transfer, by the adapt entity at the MT part (UE part of IAB node 520, Fig. 5), the payload to another entity in a distributed unit (DU) of the first IAB node (RAN part of IAB node 520) for a transmission of the payload to a neighbor node (IAB node 510, Fig. 5) based on a determination by the adapt entity that the payload terminates at the DU (UE part of IAB node 520 transfers the control message to the RAN part of IAB node 520 to forward the control message to IAB node 510) (Fig. 2-5, Par 0032-0035, Par 0049-0050, Par 0053-0054).

		
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 2, 3, 6, 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Malkamaki as applied to claims 1 and 10 above and further in view of Huang et al (US 20210099385 A1, hereinafter referred to as Huang).
		Re claims 2, 11, Malkamaki does not explicitly disclose that the adapt PDU comprises at least one of an identifier (ID) of a transmitting node that has generated the payload and an ID of a processing entity of the transmitting node.
		Huang teaches that the adapt PDU comprises at least one of an identifier (ID) of a transmitting node that has generated the payload and an ID of a processing entity of the transmitting node (UE identifier) (Par 0068-0075, Par 0082, Par 0102, Par 0157-0160).
		It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Malkamaki by including the step that the adapt PDU comprises at least one of an identifier (ID) of a transmitting node that has generated the payload and an ID of a processing entity of the transmitting node, as taught by Huang for the purpose of providing a suitable scheme to efficiently transmit information in an IAB architecture of the new system, as taught by Huang (Par 0005).

		Huang teaches to process the payload differently based on whether the ID of the transmitting node is an ID of the donor IAB node (CU identifier/ target identifier/second configuration information causes to forward the RRC/NAS/F1AP message to the donor CU after removing the adaptor layer header) or an ID of a neighbor node different from the donor IAB node (next hop node identification/first configuration information causes to forward the packet to the neighboring node with an adaptor layer header) (Fig. 5-8, Fig. 10, Fig. 14, Par 0009, Par 0030-0032, Par 0068-0075, Par 0082-0087, Par 0090-0101, Par 0109-0128, Par 0157-0160, Par 0167-0177).
		It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Malkamaki by including the step to process the payload differently based on whether the ID of the transmitting node is an ID of the donor IAB node or an ID of a neighbor node different from the donor IAB node, as taught by Huang for the purpose of providing a suitable scheme to efficiently transmit information in an IAB architecture of the new system, as taught by Huang (Par 0005).
		Re claim 6, Malkamaki does not explicitly disclose that the destination address comprises at least one of an internet protocol (IP) address of the destination node, a radio-network temporary identifier (RNTI) allocated to the 
  		Huang teaches that the destination address comprises at least one of an internet protocol (IP) address of the destination node (the IP address of a target node), a radio-network temporary identifier (RNTI) allocated to the destination node, and a dedicated identifier (ID) of a processing entity of the destination node, and wherein the processing entity is related to the type identifier (Par 0070-0074, Par 0097-0100, Par 0159).
		It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Malkamaki by including the step that the destination address comprises at least one of an internet protocol (IP) address of the destination node, a radio-network temporary identifier (RNTI) allocated to the destination node, and a dedicated identifier (ID) of a processing entity of the destination node, and wherein the processing entity is related to the type identifier, as taught by Huang for the purpose of providing a suitable scheme to efficiently transmit information in an IAB architecture of the new system, as taught by Huang (Par 0005).

Relevant Prior Art
		Cheng et al (US 20200245223 A1) discloses to route packet in a communication system with an IAB network structure (Fig. 2). 

Conclusion
		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
		A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/HARUN CHOWDHURY/Examiner, Art Unit 2473